Citation Nr: 0944826	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  00-22 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967, to include service in Vietnam from November 1966 to 
June 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 1999 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In his substantive appeal the Veteran requested a local 
hearing at the RO before an RO appeal officer but-in a 
February 2005 letter, he withdrew that request.

In July 2005 and March 2007, the Board remanded the case to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  On each 
occasion, the AMC/RO completed the additional development as 
directed, continued to deny the claim, and returned the case 
to the Board for further appellate review.


FINDING OF FACT

The preponderance of the probative evidence shows that PTSD 
is not related to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
April 2002 and January 2004 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  An April 
2007 AMC letter, issued pursuant to the Board's remand, 
reiterated the notice provided by the 2002 and 2004 letters 
and also provided adequate notice of how disability ratings 
and effective dates are assigned in the event service 
connection is granted.  The April 2007 letter complied with 
all VCAA notice requirements.  Further, following issuance of 
the April 2007 letter and the additional development, the 
claim was reviewed on a de novo basis, as shown in the 
September 2009 supplemental statement of the case.  Thus, any 
timing-of-notice error was cured and rendered harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While the Veteran 
may not have received full notice prior to the initial 
decision, after notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim via the presentation of pertinent evidence and 
testimony.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION 
(DSM-IV) is the governing criteria for diagnosing PTSD.  See 
38 C.F.R. § 4.125(a).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate his statement as to the 
occurrence of the claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Further, an opinion by a medical health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

Analysis

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, an 
acquired mental disorder or mental health-related symptoms.  
The Veteran was assessed as psychiatrically normal at his 
physical examination for separation from active service.

The Veteran was assigned to the 446th Transportation Company 
during his tour in Vietnam, during which he drove a heavy 
duty truck.  His unit provided line haul support to other 
Army units that were actively engaged with the enemy.  He 
does not assert he was personally and directly involved in 
combat with the enemy, but rather that convoys in which he 
drove were ambushed, in addition to other claimed stressors.

VA examination reports of November 1998 and August 2009 note 
he was diagnosed with PTSD.  The 1998 examination report, and 
other treatment records, including records obtained from the 
Social Security Administration, note the Veteran's 
symptomatology became most pronounced following a head injury 
in the 1990s, when he was struck with a heavy air wrench.  
The examiner opined, however, that the injury made the 
Veteran's PTSD symptoms more acute and prominent, rather than 
being the primary etiology for his psychological 
manifestations.  In light of these factors, the remaining 
salient issue of this claim is whether the Veteran's claimed 
in-service stressors are confirmed.

The examination reports of 1998 and 2009 note the stressors 
most frequently cited by the Veteran involved a vehicular 
accident where the truck he was driving struck either a 
Vietnamese on a motor scooter or a pedestrian-perhaps more 
than one.  He also told the examiner at the 2009 examination 
that military police took him into woods at night where they 
left him.  He wandered in the woods for hours before he found 
his way back to base.  During his wandering he heard combat 
helicopters flying and rocket explosions nearby.

The August 2009 VA examiner observed that, after a 
comprehensive review of the claims file, he was unable to 
link the Veteran' PTSD diagnosis with a stressor confirmed in 
the claims file.

Among the information submitted by the Veteran, or on his 
behalf, was information from the Internet about the service 
of transportation units in Vietnam and their exposure to 
danger.  The most extensive evidence in support of the 
Veteran's claim is a statement submitted by a retired colonel 
who states he also served in the 446th Transportation Company 
as a platoon commander, but in a different platoon than the 
Veteran's, during approximately the same time period as the 
Veteran.  After setting forth a number of harrowing 
incidents/experiences he recalled, Colonel O opined it was 
likely the Veteran encountered similar experiences as a 
driver in convoys.  He recounted incidents that involved the 
destruction of heavy Army vehicles by land mines missed by 
minesweeper personnel, as well as instances of hearing rounds 
fired by Viet Cong snipers pass overhead.  Of the incidents 
recounted by Colonel O, only two or so involved actual 
ambushes or attacks on convoys.

Among the actions directed by the Board remands were the 
submission of research requests to the U. S. Army and Joint 
Services Records Research Center (JSRRC).  The April 2006 
report of the JSRRC notes a search of the records of the 
higher headquarters of the 446 Transportation Company, the 
48th Transportation Group, failed to locate any documentation 
related to Vietnamese casualties.  The September 2008 JSRRC 
report notes it found no confirmation of a mortar attack on 
Long Binh in September 1966.

The Veteran and his representative assert that his claim 
should be allowed because Colonel O stated the Veteran's 
experiences in Vietnam were similar to his.  The Board notes 
that while Colonel O noted that he "knew" the Veteran was 
exposed to incidents such as sniper fire on convoys and the 
like, the colonel did not state the source of his claimed 
knowledge.  More importantly, the colonel stated at the 
outset that the Veteran was in a different platoon.  As a 
result, the Board must conclude that Colonel O assumes, 
rather than actually knows, that the Veteran encountered 
incidents or experiences similar to the ones he claims to 
have experienced during his tour in Vietnam.  There also is 
the matter of the lack of official verification of any of the 
incidents detailed by Colonel O.

The 2007 remand instructed the AMC to provide the details of 
Colonel O's March 1999 statement to the JSRRC.  The 2008 
JSRRC report noted a search of the available casualty data 
for the 446th and found no casualty data related to DF, the 
friend whom the Veteran reported was killed.  Also noteworthy 
is the fact the JSRRC noted in its first report that the unit 
history for the 446th for the period July 1966 to September 
1967 was reviewed.  The history verified the unit 
participated in tactical line haul and local land haul 
operations, and that it had the best safety record of all the 
units assigned to the 7th Transportation Battalion and 48th 
Transportation Group, a fact which would mitigate against the 
confirmation of a fatal vehicular accident.  Of further note, 
however, is that the JSRRC noted no indication that the 
history mentioned of any of the incidents recounted by 
Colonel O.  The Board must infer that the unit history would 
have documented enemy ambushes on convoys or other assets, as 
well as destruction of heavy duty equipment by land mines.

The JSRRC report also noted that a review of the unit history 
of the 54th Ordinance Company for the period January to 
December 1967 verified guerilla infiltrators detonated 
storage pads at the Long Binh Ammunition Supply Depot on 
February 4, 1967, and that the effects of the blast were felt 
throughout the entire Long Binh area.  Under the proper 
circumstances, evidence the Veteran was in the proximity of 
that event might be sufficient to prove his claim.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  This 
information is of no benefit to the Veteran's claim, however.

First, the Veteran's informal claim for PTSD noted that, 
while his unit was based at Long Binh, he was out driving 
more than he was physically at Long Binh.  Second, the 
Veteran did not claim the destruction of the ammunition depot 
as one of his stressors, but enemy routine mortar or rocket 
attacks on Long Binh.  The Board also notes the photographs 
provided by the Veteran, some of which he noted depicted a 
bunker or wall damaged by a rocket or mortar attack and 
another of U.S. artillery moving into position to fire on 
suspected Viet Cong positions.  As noted earlier, however, 
there simply is no confirmation in the official history of 
the Veteran's unit to indicate his presence when the damage 
was inflicted.  It is not enough for the appellant to have 
served in a combat zone.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Rather, he must have either served in combat, or 
provide verifiable evidence that he was exposed to a stressor 
in-service.  Neither has been shown.  Thus, the Board is 
constrained to find the preponderance of the evidence is 
against the claim.  38 C.F.R. §§ 3.303, 3.304(f).

The appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


